224 S.W.3d 50 (2007)
Daniel Joseph BERNHARDT, Respondent,
v.
Mary Elizabeth HOWE-BERNHARDT, Appellant.
No. WD 65670.
Missouri Court of Appeals, Western District.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
Dennis J. Campbell Owens, Kansas City, MO, for appellant.
Jillana D. Michel-Setzer, Brady C. Kopek, Co-Counsel, Kansas City, MO, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
Mary Howe-Bernhardt appeals from the judgment dissolving her marriage to Daniel Bernhardt. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that the court did not abuse its discretion. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).